FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT is made and dated as of November ___,
2011 (this “Amendment”) among MARINA DISTRICT FINANCE COMPANY, INC., a New
Jersey corporation (the “Borrower”), MARINA DISTRICT DEVELOPMENT COMPANY, LLC, a
New Jersey limited liability company (“MDDC”, and together with the Borrower,
the “Credit Parties”), the Lenders parties hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders, and amends that certain Credit
Agreement dated as of August 6, 2010 (as the same may be further amended or
modified from time to time, the “Credit Agreement”), among the Credit Parties,
the Lenders, the Administrative Agent, and Wells Fargo, as L/C Issuer and Swing
Line Lender.
R E C I T A L S
WHEREAS, the Borrower intends to reduce the Aggregate Commitments under the
Credit Agreement;
WHEREAS, in connection with the reduction of the Aggregate Commitments, the
Borrower has requested the Administrative Agent and the Lenders to amend the
Credit Agreement, and the Administrative Agent and the Lenders are willing to do
so, on the terms and conditions specified herein; and
WHEREAS, the Required Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement in certain respects as set
forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:
1.Terms. All terms used herein shall have the same meanings as in the Credit
Agreement unless otherwise defined herein.
2.    Amendments.
2.1    Section 6.11. Section 6.11 of the Credit Agreement is hereby amended by
adding the following sentence at the end thereof:
“From and after the effective date of the First Amendment to Credit Agreement
dated November __, 2011 among, inter alia, the Borrower, MDDC, the Required
Lenders and Wells Fargo, as L/C Issuer, Swing Line Lender and Administrative
Agent, when the Total Revolving Outstandings shall equal or exceed $65,000,000,
no Credit Extensions may be used to purchase or redeem any Senior Secured Notes
until the Total Revolving Outstandings shall be reduced below $65,000,000.”
2.2    Section 7.11(a). Section 7.11(a) of the Credit Agreement is hereby
amended by replacing the reference therein to “$150,000,000” with a reference to
“$125,000,000”.
2.3    Section 7.11(b). Section 7.11(b) of the Credit Agreement is hereby
deleted in its entirety.
3.    Representations and Warranties. Each Credit Party represents and warrants
to the Administrative Agent and the Lenders that, on and as of the date hereof,
and after giving effect to this Amendment:
3.1    Authorization. The execution, delivery and performance by the Credit
Parties of this Amendment has been duly authorized by all necessary corporate or
other organizational action, and this Amendment has been duly executed and
delivered by the Credit Parties.
3.2    Binding Obligation. This Amendment constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against it in accordance with its
terms, subject to applicable Gaming Laws and bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and general principles of equity.
3.3    No Legal Obstacle to Amendment. The execution, delivery and performance
of this Amendment will not (a) contravene the terms of the Organizational
Documents of either Credit Party; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which a Credit Party is a party, or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law. Except as have
been obtained prior to the date hereof, no authorization or approval of any
Governmental Authority is required to permit the execution, delivery or
performance by the Credit Parties of this Amendment, or the transactions
contemplated hereby, except that notice of the Borrower’s execution of this
Amendment together with a copy hereof must be filed with the New Jersey Casino
Control Commission and the New Jersey Division of Gaming Enforcement within the
time prescribed.
3.4    Incorporation of Certain Representations. After giving effect to the
terms of this Amendment, the representations and warranties of the Credit
Parties set forth in Article V of the Credit Agreement are true and correct on
and as of the date hereof as though made on and as of the date hereof, except as
to such representations made as of an earlier specified date.
3.5    Default. Both before and after giving effect to this Amendment, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing.
4.    Conditions, Effectiveness. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:
(a)    The Administrative Agent shall have received counterparts to this
Amendment duly executed by each Credit Party and the Required Lenders and an
acknowledgment hereto by the Administrative Agent.
(b)    All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Credit Party of this Amendment shall
have been received by the Borrower.
On the Amendment Effective Date, without further action by any Person, the
Aggregate Commitments shall be reduced from $150,000,000 to $75,000,000, such
reduction to be applied the Commitments of the Lenders in accordance with their
respective Pro Rata Shares.
5.    Miscellaneous.
5.1    Effectiveness of the Credit Agreement and the other Loan Documents.
Except as hereby expressly amended, the Credit Agreement and each of the other
Loan Documents shall each remain in full force and effect, and are hereby
ratified and confirmed in all respects on and as of the date hereof.
5.2    Waivers. This Amendment is limited solely to the matters expressly set
forth herein and is specific in time and in intent and does not constitute, nor
should it be construed as, a waiver or amendment of any other term or condition,
right, power or privilege under the Credit Agreement or under any agreement,
contract, indenture, document or instrument mentioned therein; nor does it
preclude or prejudice any rights of the Administrative Agent or the Lenders
thereunder, or any exercise thereof or the exercise of any other right, power or
privilege, nor shall it require the Required Lenders to agree to an amendment,
waiver or consent on a future occasion, nor shall any future waiver of any
right, power, privilege or default hereunder, or under any agreement, contract,
indenture, document or instrument mentioned in the Credit Agreement, constitute
a waiver of any other right, power, privilege or default of the same or of any
other term or provision.
5.3    Loan Document. This Amendment is a Loan Document.
5.4    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
5.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
MARINA DISTRICT FINANCE COMPANY, INC., a New Jersey corporation




By:    
Name:     
Title:     






MARINA DISTRICT DEVELOPMENT COMPANY, LLC, a New Jersey limited liability company


By:
Marina District Development Holding Co., LLC, a New Jersey limited liability
company

Its:
Sole Member



By:
Boyd Atlantic City, Inc., a New Jersey corporation

Its:    Managing Member




By:    
Name:    
Title:    




[Name of Institution]




By:    
Name:    
Title:    


Acknowledged:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    
Name:    
Title:    


